Citation Nr: 9910423	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with evidence of herniated 
nucleus pulposus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine with minimal disc herniation at 
T7-T8, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the St. Petersburg, 
FL, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased rating for a service-
connected back disability, to wit, assigning a 20 percent 
rating for degenerative joint disease of the lumbar spine 
with evidence of herniated nucleus pulposus, and a 20 percent 
rating for degenerative joint disease of the thoracic spine 
with minimal disc herniation at T7-T8; and which also denied 
an increase for service-connected residuals of a left ankle 
fracture, evaluated at zero percent.  A rating decision in 
July 1995 continued the 20 percent ratings for the service-
connected lumbar and thoracic spine disabilities, and a 
rating decision in January 1996 also continued the ratings.

We note that the veteran, in his VA Form 9 submitted in 
November 1995, claimed he suffered bladder control problems 
due to his service-connected back problems.  As it appears 
this claim has not been developed at the RO, we bring it to 
the RO's attention for action it deems appropriate.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The record raises a reasonable doubt that the veteran's 
service-connected degenerative joint disease of the lumbar 
spine with evidence of herniated nucleus pulposus is most 
appropriately classified as severe intervertebral disc 
syndrome, manifested by recurring attacks with intermittent 
relief. 

3.  The veteran's service-connected degenerative joint 
disease of the thoracic spine with minimal disc herniation at 
T7-T8 is manifested by complaints of pain, radiating into the 
shoulders and arms, and spasms, and objective evidence of 
degenerative osteoarticular changes affecting the right side 
of T8 and T9, minimal disc herniation at T7-T8 without 
compression of the spinal cord, and mild posterior spurring 
at T8-T9 causing mild right paracentral thecal sac 
flattening, with no disc herniation, canal stenosis, or 
abnormal enhancing lesions.

4.  Residuals of a left ankle fracture are manifested by 
degenerative joint disease and a full active range of motion, 
with some pain.


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
Board holds that the criteria for a disability rating of 40 
percent for degenerative joint disease of the lumbar spine 
with evidence of herniated nucleus pulposus have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an increased rating for degenerative 
joint disease of the thoracic spine with minimal disc 
herniation at T7-T8 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 
(1998).

3.  A rating of 10 percent, and no more, for residuals of a 
left ankle fracture is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran fractured 
his left medial malleolus in 1986 and sustained a lateral 
sprain of the left ankle in 1987.  They show that he reported 
back complaints at various times and, on X-ray examinations, 
was found with abnormalities of the thoracic and lumbar 
spine.

By rating decision in July 1992, the veteran was granted 
service connection of "residuals lumbar strain with 
degenerative changes due to old trauma with thoracic spine" 
and assigned, per Diagnostic Code 5010-5292, a 10 percent 
rating.  He was also granted service connection of residuals 
of a left ankle fracture and assigned, per Diagnostic Code 
5271, a noncompensable rating.

In a January 1993 statement, he stated that his back 
disability was so severe that he was forced to leave a job as 
a Deputy Sheriff.

A VA examination was conducted in March 1993.  The veteran 
reported he had (back) pain all the time, worse at night, 
with activity, and with prolonged sitting and standing.  Most 
of the pain was in the thoracic area with a large amount of 
increased activity and he had some pain in the lumbar area, 
without radicular symptoms.  There was no paresthesia noted 
in the lower extremities.  He took Tylenol for pain.  He had 
had no physical therapy.  He had no postural abnormalities or 
fixed deformities, and he had normal musculature of the back.  
He could flex to 90 degrees and extend to 40 degrees.  He had 
lateral flexion to 30 degrees bilaterally and 35 degrees of 
rotation; there was no evidence of pain with this.  He had 
tenderness to palpation of the T8-9 area.  Deep tendon 
reflexes were 2/4.  Straight leg raising was negative.  Motor 
strength was 5/5.  The diagnoses were history of thoracic 
pain status post airborne injury and mechanical low back 
pain.  X-rays of the thoracic spine revealed mild scoliosis 
and mild loss of vertebral body height of T8 and T9, 
consistent with old compression fractures.  Vertebral bodies 
were otherwise in good alignment and disc spaces were well 
maintained.  X-rays of the lumbar spine revealed five non 
rib-bearing lumbar vertebral bodies.  Disc spaces were well 
maintained.  There was no evidence of osteophyte formation, 
spondylosis, or spondylolisthesis.  There was no evidence of 
a prior trauma to the lumbar spine.

Rating decision in April 1993 continued the 10 percent rating 
for the service-connected back disability.

In an October 1994 statement, the veteran stated that he had 
been receiving treatment at VA Medical Center (VAMC) Miami 
since June 1993 for his service-connected back and ankle 
conditions.

In a February 1995 statement, the veteran requested increased 
ratings for his service-connected disabilities, and submitted 
medical records in support thereof. 

VAMC Miami records, from November 1993 through November 1994, 
reflect that, in November 1993, the veteran reported injury 
to his back in a parachute jump in 1986, and reported 
increased pain in the mid and low back, stiffness, and 
decreased mobility, for the past six months.  He had 
tenderness and limitation of motion.  At the neurology clinic 
in January 1994, he reported no problems in his arms or with 
his gait, and reported radiation of pain into the buttocks.  
He stretched, and used heat and ice therapy.  On examination, 
his mood was depressed.  Motor strength was 5/5 in all 
groups.  Sensory was intact.  Assessment was chronic pain 
syndrome and questionable depression.  He was prescribed 
medication, was to obtain a rehabilitation consultation, and 
was to return to the clinic in six months.  

The records further reflect that, at rehabilitation 
consultation in April 1994, the veteran reported constant 
pain in the mid back and continuous pain in the low back, 
which varied from day to day, and, at its worst, radiated 
into the buttocks and upper posterior thighs, but with no 
lower extremity weakness.  On examination of the back, he had 
pain on percussion of the mid dorsal vertebrae, moderate 
lumbar paraspinal spasm and tenderness, and limitation of 
motion in all planes.  Neither knee jerk was elicited, even 
with reinforcement.  Ankle jerks were active, positive, and 
equal.  Heel and toe walking was performed.  There was no 
extensor hallucis longus weakness.  Impression was chronic 
lumbosacral sprain and chronic dorsal sprain.  He was to 
undergo physical therapy.  Prognosis was fair.  

Records dated in May 1994 indicate the veteran was issued an 
abdominal binder.  X-rays in April 1994 reportedly showed 
degenerative osteoarticular changes affecting the right side 
of T8 and T9, and no abnormalities of the lumbosacral spine.  
Complaints were unchanged.  Physical examination was 
unchanged except that the veteran could flex to where his 
fingertips were within four inches of the floor.  He was 
discharged from formal therapy, was to continue his home 
exercise program, and was to be seen in the neurology clinic.  

At the neurology clinic in July 1994, it was noted the 
veteran had injured his back in a parachute jump in 1986 and 
had increased severity of back pain following a reinjury one 
and a half years ago.  He currently complained of terrible 
low back pain with radiation down both legs, the right 
greater than the left, and intermittent pins and needles in 
the right foot.  On examination, strength of the lower 
extremities was 5/5, sensory was intact, reflexes were two, 
and motor, tone and bulk were normal.  Assessment was chronic 
low back pain status post trauma, no neurological deficits, 
and degenerative joint disease of the thoracic spine. 

Records of the University of Miami School of Medicine reflect 
that the veteran received epidural injections in August and 
September 1994.

At the VA neurology clinic in September 1994, the veteran 
reported a recent onset of shooting pain down his right leg, 
with momentary paralysis of the leg.  It was noted that he 
remained neurologically nonfocal except for reproducible 
pain.  The clinical assessment was intractable back pain.  

A September 1994 MRI of the lumbar spine, conducted at the 
University of Miami School of Medicine, revealed bilateral 
neural foraminal stenosis at L5-S1, resulting from 
encroaching osteophytes, and no herniated disc or abnormal 
enhancement.  An October 1994 MRI of the lumbar spine, also 
conducted at the University of Miami School of Medicine, 
revealed a paracentral herniated nucleus pulposus at L5-S1, 
with eccentric osteophyte, causing thecal sac impression and 
impingement of the S1 nerve root.

October 1994 MRI's of the upper and lower thoracic spine, 
conducted at the University of Miami School of Medicine, 
revealed, for the upper, a minimal disc herniation at T7-T8 
without compression of the spinal cord, and, for the lower, 
mild posterior spurring at T8-T9 causing mild right 
paracentral thecal sac flattening, and no disc herniation, 
canal stenosis or abnormal enhancing lesions.

At VA neurology clinic in October 1994, the veteran reported 
pain radiating to the right leg only, occasional loss of 
control and strength of the right leg, and otherwise normal 
strength.  There was mild (4+/5) weakness of the right lower 
extremity in all muscle groups, and reflexes were two-plus 
and symmetric.  In November 1994, it was noted that treatment 
at the rehabilitative medicine department had been successful 
and that injections at the pain clinic had reduced pain by 50 
percent for two weeks.  Assessment was low back pain.

The rating decision in February 1995 determined that the 
veteran's service-connected back disorder, previously rated 
at 10 percent as a single disability, had become more 
disabling and would now be more appropriately evaluated as 
separate disorders of the spine.  Accordingly, the RO granted 
a 20 percent disability rating for degenerative joint disease 
of the lumbar spine with evidence of herniated nucleus 
pulposus, per Diagnostic Codes 5010-5292-5293, and granted a 
20 percent rating for degenerative joint disease of the 
thoracic spine with minimal disc herniation at T7-T8, per 
Diagnostic Codes 5010-5291-5293.  It also denied an increased 
(compensable) rating for residuals of a left ankle fracture.

With his notice of disagreement in June 1995, the veteran 
submitted records of Cedars Medical Center, including a 
report of cervical spine X-ray in February 1995 indicating 
degenerative change at the right luschka joint of C5, 
otherwise unremarkable; and a report of MR scan of the lumbar 
spine in March 1995, indicating degenerative disc disease 
with disc space narrowing and disc desiccation at L5-S1, and 
a mild central and left posterolateral herniated nucleus 
pulposus at L5-S1 in conjunction with the left posterolateral 
posterior somatic bar formation, encroaching upon the left S1 
root just superior to the lateral recess.

As previously mentioned, a rating decision in July 1995 
continued the 20 percent ratings for the service-connected 
lumbar and thoracic spine disabilities.

With his VA Form 9 submitted in November 1995, the veteran 
submitted a VA treatment record dated in March 1995 
indicating he had presented with a complaint of left ankle 
pain and stiffness since the last cold snap.  He was found to 
have pain and limitation of motion.  X-rays revealed no spurs 
and good joint spacing.  He was assessed with an old ankle 
injury and referred to rehabilitative medicine service.  Also 
submitted was a report of post myelographic CT of the lumbar 
spine conducted at the Baptist Hospital of Miami in June 
1995.  In his VA Form 9, the veteran stated he had been 
reclassified at work and now performed a desk job, resulting 
in alleviation of some stress but a reduction in income. 

A rating decision in January 1996 continued the assigned 
ratings.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in December 1998.  
He stated that his back pain had increased in severity since 
his VA examination in March 1993.  He stated that he used 
various anti-inflammatory medications, participated in 
physical therapy, and received injections.  He said he also 
wore a back brace and used a TENS unit every day.  He saw his 
primary care or orthopedic doctor every two to three weeks, 
on average.  He described the lumbar pain as a constant dull 
throbbing pain which could be aggravated to the point of 
incapacitation, and which radiated into his legs, especially 
the right leg.  He described the thoracic pain as a constant 
feeling like he was stuck with something, with radiation into 
his shoulders and arms.  He said he also experienced daily 
muscle spasms in both areas of his back, and tingling in his 
extremities.  He said he had excruciating pain during the 
five-and-a-half to six-hour trip to the hearing.  In 
reference to his left ankle disability, he said he had 
constant pain and a propensity to twist it.  He said his back 
and ankle disabilities made it difficult to go upstairs.  He 
also reported swelling.  He was employed by the Justice 
Department for the Marshall Service.  He said he had worked 
as a Deputy United States Marshall but currently was in an 
administrative mode due to physical limitations.  He said 
that he had to use heat or ice in the morning and stretch to 
get himself moving.  He said that some days it did not work, 
and he needed assistance dressing.  

Additional records of VAMC Miami, dated through October 1998, 
including some duplicates of records already reviewed, were 
received at the Board in January 1999.  The veteran waived 
his right to have the evidence reviewed by the RO in the 
first instance.  An April 1995 record of the neurology clinic 
indicates physical examination was nonfocal as before, 
assessment was chronic low back pain, and the veteran was 
referred to the pain clinic.  An April 1995 record of 
physical medicine and rehabilitation indicates the veteran 
had received six treatments at Baptist hospital, and had 
increased strength and flexibility in his low back, but no 
change in pain.  He wore his lumbosacral support while 
working and obtained a great deal of relief.  He was referred 
to biofeedback and was to return in six months.

The veteran was treated in the Mental Health Center beginning 
in May 1995.  It was noted at that time that he was pursuing 
a master's degree in criminology.  A May 1995 record of the 
neurosurgery clinic indicates the veteran had been in a 
physical therapy program at Baptist Hospital and a doctor 
there had recommended surgery.  He presented for a second 
opinion.  The VA physician did not recommend surgery.  On 
physical examination, he could walk with coaching on his 
heels and toes.  Motor strength was 5/5 without atrophy.  
Sensory with pinprick was decreased in the right toes.  
Reflexes were one-plus at the patella and two-plus at the 
Achilles.  An MRI showed herniated nucleus pulposus at L5-S1.  

A June 1995 X-ray of the ankle revealed slight asymmetry of 
the soft tissues, with greater soft tissue prominence on the 
medial versus the lateral side.  The mortise was intact.  
There was no new fracture or dislocation.  A July 1995 record 
of neurosurgery indicates the veteran still had low back and 
bilateral leg pain, now worse on the left than the right.  
The pain started in the lumbar region, and radiated into the 
buttocks, thighs and calves, but not into the feet.  He 
reported numbness in the toes.  On neurological examination, 
there was reportedly nothing new to find.  It was noted that 
all previous studies were to be reviewed with a radiologist 
to see if anything could be done for the veteran.  

In April 1997, the assessment was chronic low back pain, left 
trochanter bursitis, and right shoulder myofascial pain; the 
veteran was referred to physical therapy.  A June 1997 EMG 
did not suggest lumbosacral radiculopathy on the right or the 
left.  Physical examination suggested increased spasms to the 
muscles of the back, buttock, and lower extremities.  A June 
1997 record indicates he had good muscle bulk, no overt 
atrophy, and a painful right shoulder with abduction at end 
range.  Strength was 5/5 in the extremities.  There was 
exacerbation of pain in the back with increased resistance to 
manual muscle testing.  A January 1998 record of the pain 
clinic indicates the veteran was better overall with 
medication and exercise.  He had a new problem of 
intermittent right arm numbness.  He had no neck pain.  
Straight leg raising was positive at 40 degrees bilaterally.  
There was full range of motion of the neck.  Strength of the 
upper extremities was 5/5, and there were good radial pulses.  
The impression was herniated nucleus pulposus L5-S1 and 
spinal enthesopathy.

A May 1998 record of the pain management program indicates 
the veteran reported that his back pain had been increasing 
the last two to three weeks, was still radiating into the 
posterior thigh, and was alleviated with ice and medication, 
and that he was doing exercises twice a day.  Straight leg 
raising was positive at 25 degrees on the right and 40 
degrees on the left.  Strength was 5/5 in the lower 
extremities.  He had sacroiliac joint tenderness.  The 
sacroiliac joint was injected.  

A July 1998 CT of the left lower extremity revealed a 
deformity of the medial malleolus consistent with an old 
healed fracture; the impression was degenerative 
osteoarticular disease affecting mainly the medial malleolus 
which showed possibly fragmentation that was incomplete.  A 
July 1998 record of podiatry indicates the veteran was 
wearing his ankle air cast.  He reported it helped with pain 
and instability.  Muscle strength was 5/5.  He had pain on 
dorsiflexion, plantar flexion, inversion and eversion.  He 
had full active range of motion with pain.  He had pain on 
palpation over the deltoid ligaments.  The assessment was 
status post left ankle fracture 11 years, degenerative joint 
disease of the left ankle, and displaced bone fragment left 
medial tibia.

In October 1998, the veteran reported intermittent 
improvement.  He was doing daily exercises.  He was receiving 
injections.  An October 1998 record of the mental 
health/outreach clinic indicates the veteran reported a low 
mood which he attributed to back pain.  A long history of 
life tragedies was reported.  Impression was dysthymic 
disorder and "rule out" adjustment disorder.  An October 
1998 record of the foot and ankle clinic indicates the 
veteran said he had had six physical therapy sessions, which 
helped, and his ankle felt stronger.  Muscle strength was 4/5 
on the left and 5/5 on the right.  There was pain on 
palpation of the medial and lateral borders and pain on range 
of motion.  Assessment was peroneal muscle weakness with 
lateral ankle instability.

II.  Analysis

The Board finds the veteran's claims for  increased ratings 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
The Unites States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  See Johnston v. Brown, 10 Vet.App. 80, 84 
(1997); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Court has also stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Increased ratings for lumbar spine and thoracic spine

The veteran is currently assigned separate 20 percent ratings 
for intervertebral disc syndrome of the lumbar and thoracic 
spine, in particular, degenerative joint disease of the 
lumbar spine with evidence of herniated nucleus pulposus, and 
degenerative joint disease of the thoracic spine with minimal 
disc herniation at T7-T8.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293.  Actually, the rating decisions reflect 
application of DC's 5010-5292-5293 and 5010-5291-5293, 
referring to traumatic arthritis, limitation of motion of the 
lumbar and dorsal (thoracic) spine, and intervertebral disc 
syndrome, respectively.  We note that, in the selection of 
code numbers, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  38 C.F.R. § 4.27.  

DC 5293 provides that a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome, manifested by 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome, manifested by recurring 
attacks, with intermittent relief; and a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

Regarding the lumbar spine claim, we note the medical 
evidence of record reflects the veteran had moderate lumbar 
paraspinal spasm and active ankle jerks in April 1994, and 
had no neurological deficits in July and September 1994 and 
April 1995.  He was found with a paracentral herniated 
nucleus pulposus at L5-S1, with eccentric osteophyte causing 
thecal sac impression and impingement of the S1 nerve root, 
in October 1994.  In June 1997, he had spasms to the muscles 
of the back, buttock and lower extremities.  There was some 
improvement with medication, injections, ice, and exercises 
in January, May, and October 1998, with a positive straight 
leg raising test in May 1998.  At his hearing in December 
1998, he described constant dull throbbing pain of the lumbar 
spine, which radiated into his legs, and which could be 
aggravated to the point of incapacitation.  He said he was 
working in an administrative capacity only, due to his 
limitations.  The medical evidence does not reflect a finding 
of sciatic neuropathy.

The Board has considered, in addition to the schedular 
criteria applicable to disability of the spine, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); VAOPGCPREC 36-97 (Dec. 12, 
1997).  Although no additional factors affecting limitation 
of motion were shown in the medical records or in the 
veteran's reported history, and the medical evidence does not 
unequivocally support a 40 percent rating for the lumbar 
spine, we have taken the DeLuca guidance into account, as 
well as the veteran's testimony, in determining that there is 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim. 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the record, the Board 
concludes that the particular facts of this case warrant the 
application of the reasonable doubt doctrine.  Granting the 
veteran every benefit of the doubt, the Board finds that an 
increased rating is warranted for degenerative joint disease 
of the lumbar spine with evidence of herniated nucleus 
pulposus.

In this case, in view of the objective evidence including 
findings of muscle spasms, and the veteran's consistent 
complaints of chronic pain, we find that, with resolution of 
reasonable doubt in the veteran's favor, including 
consideration of the regulations referenced in DeLuca, his 
degenerative joint disease of the lumbar spine with evidence 
of herniated nucleus pulposus is more appropriately 
classified as severe, and an increased evaluation to 40 
percent is warranted. 

The veteran's lumbar disc disease could also be rated on the 
basis of limitation of motion.  Limitation where severe is 
rated 40 percent.  That is the maximum rating assignable for 
lumbar limitation of motion, and therefore a rating in excess 
of 40 percent is not possible under this code.  38 C.F.R. 
§ 4.71, DC 5292 (1998).  Residuals of fractured vertebra and 
complete bony fixation (ankylosis) of the lumbar spine 
warrant ratings in excess of 40 percent (38 C.F.R. § 4.71, 
DC's 5285, 5286, 5289); however, the veteran has not been 
shown to have such disabilities, and those ratings are not 
for application. 

Applying the reasonable-doubt/benefit-of-the-doubt doctrine, 
the Board thus agrees with the veteran's contention that a 40 
percent evaluation is appropriate at this time, for his 
degenerative joint disease of the lumbar spine with evidence 
of herniated nucleus pulposus.

Regarding the thoracic spine claim, we note the medical 
evidence of record reflects the veteran was found, upon X-
rays in April 1994, with degenerative osteoarticular changes 
affecting the right side of T8 and T9, and was found on MRI 
scan in May 1994 to have minimal disc herniation at T7-T8 
without compression of the spinal cord, and mild posterior 
spurring at T8-T9 causing mild right paracentral thecal sac 
flattening, and no disc herniation, canal stenosis or 
abnormal enhancing lesions.  However, notwithstanding these 
abnormalities, the veteran seldom reported complaints 
referable to the thoracic spine when he presented for VA 
treatment.  The VA treatment records reflect frequent 
complaints and findings referable to the lumbar spine, as 
discussed above.  

We further note that, at his hearing in December 1998, the 
veteran testified, with respect to his thoracic spine 
disability, that he had a constant feeling like he was being 
stuck with something, that pain radiated into his shoulders 
and arms, and that he had spasms of the thoracic spine; 
however, the medical evidence of record does not reflect that 
the veteran suffers from recurring attacks of his thoracic 
spine intervertebral disc syndrome, with intermittent relief 
only, such that a 40 percent rating is appropriate.  He was 
found with right shoulder myofascial pain in April 1997, but 
it was not reported as due to the thoracic spine disability.  
He reported intermittent right arm numbness in January 1998; 
however, upon examination, he had no pain of the neck, and 
had full range of motion of the neck, normal strength of the 
upper extremities, and good radial pulses.  

While we appreciate the veteran's sincere belief in the 
merits of his claim, the actual objective findings do not 
support an increased rating for degenerative joint disease of 
the thoracic spine with minimal disc herniation at T7-T8.  
The Board finds that the preponderance of the evidence is 
against the claim and, therefore, an increased rating is not 
warranted at this time.

We note that a rating in excess of 20 percent is not 
available under DC 5291, pertaining to limitation of motion 
of the dorsal spine, because 10 percent is the maximum rating 
allowable under that code.  The Board has considered, in 
light of DeLuca, the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  An increased rating is not warranted under these 
provisions, as no additional factors affecting limitation of 
motion were shown to warrant assignment of a rating in excess 
of the maximum allowable rating for limitation of motion of 
the dorsal spine.  

Increased (compensable) rating for left ankle

The veteran's left ankle disability has been rated as 
noncompensable per DC 5271.  DC 5271 pertains to limitation 
of motion of the ankle, and provides that moderate limitation 
of motion warrants a 10 percent rating and marked limitation 
of motion warrants a 20 percent rating.  The veteran was 
found, in July 1998, to have a full active range of motion.  

The veteran was also found, in July 1998, on CT, to have 
degenerative osteoarticular disease affecting mainly the 
medial malleolus.  The clinical assessment included 
degenerative joint disease of the left ankle.  He was also 
noted to have pain on motion.  

The regulations provide that, with any form of arthritis, 
painful motion is an important factor of disability, and the 
facial expression, wincing, etc., on pressure or manipulation 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite, undamaged joint.  38 C.F.R. § 4.59.

In a precedent opinion, No. 9-98, the General Counsel of the 
Department of Veterans Affairs held that, even if a claimant 
technically has full range of motion, but motion is inhibited 
by pain, a compensable rating for arthritis under DC 5003 and 
section 4.59 would be available.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that a rating of 10 
percent, and no more, is warranted on the basis that 
arthritis has been demonstrated and the veteran has been 
shown to have pain on motion.  While the veteran's range of 
motion is not limited, so that assignment of a 10 percent 
rating is not warranted on that basis, he has exhibited pain 
on motion such that, in our opinion, a compensable evaluation 
under DC 5003 and 4.59 is applicable.  Accordingly, we find 
that the veteran is entitled to a 10 percent rating for the 
left ankle. 

With respect to the veteran's representative's contention 
that a new VA medical examination is warranted, as the 
veteran's disabilities have worsened since he was last 
examined in March 1993, we find that, while it does appear 
there has been an increase in severity, the current status of 
the disabilities is adequately assessed in the treatment 
records dated through October 1998.


ORDER

1.  An increased rating, to 40 percent and no more, for 
degenerative joint disease of the lumbar spine with evidence 
of herniated nucleus pulposus, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

2.  A rating in excess of 20 percent, for degenerative joint 
disease of the thoracic spine with minimal disc herniation at 
T7-T8, is denied.

3.  An increased (compensable) rating, to 10 percent and no 
more, for residuals of a left ankle fracture, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

